DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 10/5/22, Claims 1, 16, 164 are amended, claims 150-155 are added, claims 28-36, 42-50, 56-66, 72-74, 133-139, 141-149 are withdrawn, and claims 2-15, 17-27, 37-41, 51-55, 67-71, 75-103, 105-125 are cancelled.

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 104, 126-132, 140, 150-155 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esser (US.  6096040).
Esser discloses a device for treating a fracture in a bone of a subject fig. 2, the device comprising: a first section 32 having a first longitudinal axis; a second section 34 having a second longitudinal axis (see modified fig. 2 below) and a sloped portion (see modified fig. 2 below); the first section being connected to the second section thereby defining a first junction (see modified fig. 2 below)  between the first section and the second section; the first longitudinal axis and the second longitudinal axis forming an oblique angle at the junction (see modified fig. 2 below); and wherein the second section 34 has a terminal end section having a width greater than the first section fig. 2, wherein the first section and the second section are configured to provide fixation to a region of the bone and providing a plurality of screw holes 48, fig. 6, and wherein the bone is a humerus fig. 6 that includes a greater tuberosity, and the second end section has a sloped portion is capable to conform in a lateral view of the humerus to the greater tuberosity of the humerus fig. 7. the first junction forming a transition portion dimensioned to provide a curvature connecting the first section to the second section (see modified fig. 2 below), and wherein the location of the first junction is determined by a location of greatest deviation from a straight centerline of the bone figs. 3, 6-7.
The device is capable of being used in treating a fracture between a proximal section of a bone and a distal section of the bone, the proximal section of the bone can having a prosthesis implanted therein, the device comprising: an elongated plate dimensioned for placement on the bone across the fracture fig. 6, the plate having a bone interface surface that faces the bone when the plate is placed on the bone across the fracture fig. 6, 7, the bone interface surface having a proximal region proximal to a first plane transverse to the elongated plate, a distal region distal to a second plane transverse to the elongated plate, and a midshaft region positioned between the first plane and the second plane figs. 6-7, the bone interface surface having a shape that transitions from a first curvature that is convex or concave at a proximal portion of the plate fig. 3, 7 to a second curvature at a second portion of the plate longitudinally adjacent to the proximal portion of the plate figs 3, 7, the second curvature being convex when the first curvature is concave fig. 7, and the second curvature being concave when the first curvature is convex figs 3, 7; wherein the bone is the humerus and the second end section is adapted to conform to an outer surface of a proximal end section of the humerus fig. 6-7, wherein a perimeter of the terminal end of the second section is dimensioned to conform to a greater tuberosity of the proximal end section of the humerus figs 6-7, wherein the oblique angle formed at the junction is configured to match an angle of a greater tuberosity from a centerline of the humerus figs 6-7, wherein a length of the device is determined by a length of the humerus figs. 6-7, wherein a width of the first section is configured to provide fixation for a fracture in the bone fig. 6-7, wherein a number of the screw holes is correlated to the width of the terminal end of the second section fig. 6, wherein the device can be configured to be specific for a left and a right side of the subject, wherein the first section has a length that is greater than a length of the second section figs 6-7, wherein: the sloped portion is flat (see modified fig. 2 below), further comprising: a plurality of screw holes adjacent the sloped portion, wherein the plurality of screw holes are arranged in a configuration that bows outward toward the sloped portion (see modified fig. 2 below).


    PNG
    media_image1.png
    631
    831
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that Esser fails to teach that the second end section has a sloped portion adapted to conform in a lateral view of the humerus to the greater tuberosity of the humerus.
	Examiner agrees; however, it is noted that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). And A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	In this case, the sloped portion of Essar capable to conform in a lateral view of the humerus to the greater tuberosity of the humerus.
Applicant further argues that Essar fails to teach that the sloped portion is flat.
Examiner respectfully disagrees, since the modified fig. 2 above showing sections of the sloped portion are flat.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775